Citation Nr: 0526434	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-16 324	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to January 1, 2002, 
for the grant of service connection for lung cancer as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that granted service connection for 
lung cancer, effective January 1, 2002.  The veteran 
perfected a timely appeal to the Board challenging the 
effective date assigned for service connection of his lung 
cancer.

When this matter was previously before the Board in December 
2003, this case was remanded for further development and 
adjudication.


FINDING OF FACT

On April 11, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, The 
American Legion, that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The veteran's 
representative, on a VA Form 646, dated on April 11, 2005, 
indicated that it had recommended that the veteran withdraw 
his appeal and that he agreed.  Thereafter, The American 
Legion stated, "As such, The American Legion, on behalf of 
the veteran, formally requests a withdrawal of the veteran's 
appeal."  Thus, through his authorized representative, the 
veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


